

113 HJ 103 IH: Providing for the appointment of John Fahey as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 103IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Mr. Sam Johnson of Texas (for himself, Mr. Becerra, and Mr. Cole) introduced the following joint resolution; which was referred to the Committee on House AdministrationJOINT RESOLUTIONProviding for the appointment of John Fahey as a citizen regent of the Board of Regents of the Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Roger W. Sant of the District of Columbia on October 24, 2013, is filled by the appointment of John Fahey of the District of Columbia. The appointment is for a term of 6 years, beginning on the date of the enactment of this joint resolution.